Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 6-11 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions (Groups II and III), as set forth in the Office action mailed on 8/3/2022, is hereby withdrawn and claims 6-11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 8/26/2022.

The application has been amended as follows: 
Claim 1 (Currently Amended) A press cutting tool, used for cutting a connection head, the connection head comprising a connection line and a housing, the press cutting tool comprising: 
a first plier; 
a second plier, which is pivotally connected to the first plier through a first pivoting portion; 
a first connecting rod, which is connected to the second plier; 
a second connecting rod, which is connected to the second plier; 
an opening, located on the first plier, for placing the connection head, the opening having a first axis; 
a pressing block, which is located on a first side of  the opening and connected to the first connecting rod, for clamping the housing; and 
a cutting block, which is  located on a second side of the opening and connected to the second connecting rod, for cutting the connection line; 
wherein the pressing block and the cutting block slide separately along the first axis, and an initial distance from the pressing block to an end of the opening is greater than an initial distance from the cutting block to the end of the opening; wherein after the first plier and the second plier are pressed, the first connecting rod is used to make the pressing block slide to clamp and press the housing, and then the second connecting rod is used to slide the cutting block to cut the connection line.
ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art teaches pliers for stripping, crimping and cutting different wires and connection heads.  The best known prior art includes US 20160105006, US 20140020513 and EP1174969.  All of these references fail to disclose a tool with an opening located on a first plier, the opening having a pressing block, to clamp the housing of the connection head, and a cutting block to cut the connection line.  The cutting block and the pressing block move along the axis of the opening independently because they are connected independently to first and second connection rods.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-11 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723